Received:9567G59931                   Oct 9 2015 12:17pin         P002
10/09/2015   12:06Zapata Co. District Clerk Office               (fAX]8S6 765^1           P.002/002




                                  Vorci/h4t^.
                                              District Clerk

                                      700 E. 7" Ave., Ste.#119
                                         Zapata, Texas 78076
                                              (956)765-9930

     October 9,2015

     RE: Court of Appeals Number:                      04-15-00487-CV
             Trial Court Case Number:                  7,637

             Style:         ConocoPhlUips Company
                            VS

                            Leon Oscar Ramirez, et al

           As per your Order dated September 16,2015, please be
     advised that my office, though not mandated until July 2016, went
     live with e-filing on September 9,2015. Our Commissioners Court
     recently approved a case management and scanners to work in
     conjunction with e-filing. 1 expect to have all this in place by late
     October or early November 2015. I have requested training by your
     office to ensure that any future clerk's records will be compliant
     with your office.

             I apologia for any inconvenienceour recent clerk's record
     may have caused you.



     Sincerely,

                                        - hiihuh
                            Received:9567659931                        Oct    9 2015 12:17Din         PQ01
10/09/2015   12:06ZapataCo. DistrictClerk Office                    (f/008S6 765 9931           p.001/002




                                           Dora A, Martinez
                                            District Clerk
                                            P,0, Box 788
                                   Zapata, Texas 78076
                       Office: (956) 765-9930/Fax: (956) 765-9931


     Sylvia V.Santos       Irene Morales             EJvaA.Garcla
     ChiefDeputy           DeputyClerk               Deputy Clerk


     Date: 10/09/2015



     Fax To: LUZESTRADA



     Fax U: 210-335-2762



     From: DORA MTZ. CASTANON



     Total Number ofPages: 02 including co»er page


     Memo:


     Ifwe can be offurther help, pleasefeelfree to call the above listednumber.